The petition for rehearing assumes an unfavorable construction of Chapter 16066, Acts 1933, that has not been adopted by this Court. The statute uses the phrase "whoselease has expired," etc. It therefore has no application to verbal agreements of tenancy, so the effect of Chapter 15057, Acts 1931, in relation to Chapter 16066, Acts 1933, cannot be that set up in the tenth ground of the petition for a rehearing. *Page 667 
The word "lease," employed in Chapter 16066, Acts 1933, is used in its technical sense. As so used, the word "lease" means a "conveyance by way of demise, always for a less term than the party conveying has in the premises." Taylor Landlord  Tenant, Section 16; Craig v. Summers, 47 Minn. 189, 49 N.W. Rep. 742, 15 L. R. A. 236; 2 Bouvier's Law Dictionary 1887.
So the effect of the statute is necessarily confined by the proper definition of the word "lease" as used in the statute to the punishment of those persons who having entered into occupancy of premises under a written contract described in the law as a "lease," thereafter refuse to vacate the rented premises when the writing in the form the "lease" they hold plainly informs them that they are no longer entitled to remain in occupancy in defiance of the landlord's ten days' written notice to vacate. So construed it is not apparent wherein the statute violates either Sections 1, 2, 12, 16 and 24, of Florida's Bill of Rights, or conflicts with Articles 9 and 10 or the 13th or 14th Amendments to the United States Constitution, as claimed. Therefore the petition for a rehearing is denied.
Rehearing denied.
ELLIS, P. J., and TERRELL, and BUFORD, J. J., concur.
WHITFIELD, C. J., and DAVIS, concur in the opinion and judgment.
BROWN, J., dissents.